Order unanimously affirmed, without costs. Memorandum: Special Term properly denied plaintiff’s application to increase the amount of alimony and child support provided for in a separation agreement incorporated, but not merged, in the divorce decree. Plaintiff is not entitled to more alimony because she did not establish that she is unable to support herself and is in actual danger of becoming a public charge (see, McMains v McMains, 15 NY2d 283, 284-285). Consideration of the factors set out in Matter of Brescia v Fitts (56 NY2d 132, 141) supports Special Term’s denial of plaintiff’s application for an increase in child support. (Appeal from order of Supreme Court, Erie County, Ricotta, J.—modify child support.) Present—Dillon, P. J., Doerr, Boomer, Green and O’Donnell, JJ.